234 U.S. 639 (1914)
MALONE
v.
COMMONWEALTH OF KENTUCKY.
No. 36.
Supreme Court of United States.
Submitted April 22, 1914.
Decided June 22, 1914.
ERROR TO THE COURT OF APPEALS OF THE STATE OF KENTUCKY.
Same counsel as in Collins v. Kentucky, ante, p. 634, and argued simultaneously therewith.
MR. JUSTICE HUGHES delivered the opinion of the court.
This writ of error has been sued out to review a judgment of the Court of Appeals of Kentucky which affirmed the conviction of Thomas Malone, the plaintiff in error, for selling pooled tobacco, without the consent of the agents of the pool, contrary to § 3941a of the Kentucky statutes. 141 Kentucky, 570.
The case is the same in all material respects as that of Collins v. Kentucky, decided this day, ante, p. 634, with the exception that the tobacco in question was sold by the plaintiff in error within the State of Kentucky. For the reasons stated in the opinion in the Collins Case, the judgment must be reversed.
Judgment reversed.